                      Case 18-01455-MAM   Doc 76   Filed 01/13/20     Page 1 of 22




         ORDERED in the Southern District of Florida on January 13, 2020.




                                                      Mindy A. Mora, Judge
                                                      United States Bankruptcy Court
_____________________________________________________________________________



                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                WEST PALM BEACH DIVISION

         In re:                                    Case No.: 18-15728-MAM

         SCOTT STORICK,                            Chapter 7
             Debtor.
                                               /

         SCOTT STORICK,                            Adv. Proc. No. 18-01455-MAM
             Plaintiff,

         v.

         CFG LLC,
              Defendant.
                                               /

           MEMORANDUM OPINION AND ORDER GRANTING DEFENDANT’S
           CONVERTED MOTION FOR SUMMARY JUDGMENT [ECF NO. 13],
          DENYING PLAINTIFF’S CROSS-MOTION FOR SUMMARY JUDGMENT
             [ECF NO. 28], AND CANCELLING PRE-TRIAL CONFERENCE

                  THIS MATTER initially came before the Court upon Defendant CFG LLC’s

        Motion to Dismiss Adversary Complaint, or in the Alternative Motion for Summary
                 Case 18-01455-MAM          Doc 76      Filed 01/13/20   Page 2 of 22



Judgment and Incorporated Memorandum of Law in Support Thereof (ECF No. 13)

(the “Converted Motion”) 1 filed by creditor CFG LLC (“CFG”), the Joint Stipulation

of Facts Regarding Defendant’s Motion for Summary Judgment [ECF No. 13] (ECF

No. 24) (the “Joint Stipulation”), 2 the response [ECF No. 25] (the “Response”) to the

Converted Motion filed by the above-captioned debtor-plaintiff (“Storick”), and the

Reply Brief in Support of CFG LLC’s Motion for Summary Judgment (ECF No. 27)

(the “Reply”).

          Immediately (one day) after the parties completed briefing upon the Converted

Motion, Storick submitted a cross-motion for summary judgment (ECF No. 28) (the

“Cross-Motion”). The Court directed the parties to submit additional briefing upon

the Cross-Motion (ECF No. 30). After agreed extensions, the parties submitted CFG

LLC’s Response in Opposition to Plaintiff’s Motion for Summary Judgment (ECF No.

52) (the “Cross-Response”) and the Reply in Support of Plaintiff’s Motion for

Summary Judgment [ECF No. 28] (ECF No. 58) (the “Cross-Reply”). 3

          This opinion and order address the arguments raised in both the Converted

Motion and the Cross-Motion. For the reasons stated herein, the Court grants the

Converted Motion and denies the Cross-Motion.




1On January 18, 2019, the Court converted the Converted Motion from a motion to dismiss to a motion
for summary judgment pursuant to Federal Rule of Civil Procedure 12(d), made applicable to
bankruptcy proceedings by Federal Rule of Bankruptcy Procedure 7012. See ECF No. 17.

2   ECF No. 26 contains the exhibits to the Joint Stipulation.

3 On May 17, 2019, the parties filed a second joint stipulation of facts (ECF No. 54) explicitly
incorporating by reference the Joint Stipulation previously filed as ECF No. 24.

                                                    2
            Case 18-01455-MAM     Doc 76     Filed 01/13/20   Page 3 of 22



                                 BACKGROUND

I.    The Prior Bankruptcy and Amended Settlement Agreement

      Nine years before the filing of Storick’s current bankruptcy case (Case No. 18-

15728, the “2018 Bankruptcy Case”), on September 3, 2009, Storick filed a petition

under chapter 7 of the Bankruptcy Code, Case No. 09-28716-JKO (the “2009

Bankruptcy Case”). Storick scheduled CFG as a creditor in the 2009 Bankruptcy

Case. After participating in mediation, the parties consensually resolved issues

relating to CFG’s debt (the “CFG Debt”) and the ensuing litigation in the 2009

Bankruptcy Case by entering into a settlement agreement on April 23, 2010 (the

“April 2010 Settlement”). The April 2010 Settlement resolved multiple areas of

litigation between CFG and Storick, including CFG’s then-pending motion to dismiss

the 2009 Bankruptcy Case, as well as CFG’s anticipated objections to Storick’s

claimed exemptions, discharge under 11 U.S.C. § 727, and dischargeability of the

CFG Debt pursuant to 11 U.S.C. § 523.

      Shortly before the hearing (the “Settlement Hearing”) upon the motion to

approve the April 2010 Settlement, Storick and CFG slightly revised their agreement,

as reflected by Exhibit L to the Joint Stipulation (the “Amended Settlement”).

Accordingly, the parties presented the Amended Settlement to the Court for approval

at the Settlement Hearing.

      Paragraph 4 of the Amended Settlement (the “Nondischargeability Provision”)

provides as follows:

          CFG DEBT NON-DISCHARGEABLE: The Debtor agrees that the
          CFG Debt is a non-dischargeable debt pursuant to the provisions of
          11 U.S.C. Section 523(a), which debt shall be excepted from the
                                         3
           Case 18-01455-MAM      Doc 76     Filed 01/13/20   Page 4 of 22



         Debtor’s discharge granted pursuant to the provisions of 11 U.S.C.
         Section 727 in this Bankruptcy Case or any future bankruptcy case
         in which Storick is a debtor. Any order entered by the Bankruptcy
         Court approving this Agreement shall include a provision excepting
         the CFG Debt from the Debtor’s discharge in his Bankruptcy Case in
         accordance with the foregoing sentence.

      In addition to the Nondischargeability Provision, the Amended Settlement

contained a provision (the “Judgment Provision”) outlining the terms by which CFG

could reduce the CFG Debt to a post-petition judgment. Paragraph 5 of the Amended

Settlement provides:

      CONFESSION OF JUDGMENT: Debtor hereby irrevocably appoints
      and constitutes CFG as Debtor’s duly appointed attorney-at-law to
      appear in open court in the Superior Court for the City of Wilmington,
      Delaware, or in any other court of competent jurisdiction, and to confess
      judgment pursuant to the provisions of Title 10 Section 4732 of the
      Delaware Code, as amended, against Debtor for all principal and
      interest and any other amounts due and payable under this Agreement.
      This power of attorney is coupled with an interest and may not be
      revoked and/or terminated by the Debtor. This power of attorney shall
      not be revoked and/or terminated by virtue of the death or disability of
      the Debtor. No single exercise of the power to confess judgment shall be
      deemed to exhaust this power of attorney.

      On June 30, 2010, Judge Olson, the bankruptcy judge who presided over the

2009 Bankruptcy Case, entered an order approving the Amended Settlement and

granting stay relief to CFG to pursue all available remedies in Delaware. See ECF

No. 189 in the 2009 Bankruptcy Case, attached to the Joint Stipulation as Exhibit N

(the “Settlement Order”). Approval of the Amended Settlement expressly permitted

CFG to pursue entry of judgment on the CFG Debt in Delaware. On August 4, 2010,

Storick received his discharge in the 2009 Bankruptcy Case. See ECF No. 201 in the

2009 Bankruptcy Case (attached as Exhibit O to the Joint Stipulation).



                                         4
                  Case 18-01455-MAM         Doc 76     Filed 01/13/20   Page 5 of 22



II.        The Delaware and Florida Litigation

           A. Delaware Litigation

           On July 16, 2010, CFG sought a confessed judgment against Storick on account

of the CFG Debt in the Superior Court of the State of Delaware in and for New Castle

County (the “Delaware Trial Court”). 4 CFG provided notice to Storick of CFG’s

request for entry of confessed judgment. The notice informed Storick of the basis for

the confessed judgment and the scheduled date and time of a hearing (the “Judgment

Hearing”) to determine whether judgment should be entered. 5 Storick failed to

appear at the Judgment Hearing.

           On August 20, 2010, the Delaware Trial Court entered a final order of

judgment (the “Delaware Judgment”) in favor of CFG. 6 CFG subsequently sought to

enforce the Delaware Judgment by garnishing Storick’s wages. 7 In response, Storick

moved to vacate the Delaware Judgment. 8 As a basis for vacatur, Storick argued that

paragraph 13 of the Amended Settlement provided that Florida law controlled

operation of the Judgment Provision. Storick further contended that Florida law




4  The case was styled as CFG, LLC v. Storick & Associates, Inc., Case No. SN09J-07-408 (the
“Delaware Litigation”). The Delaware Trial Court entered judgment against Storick & Associates on
September 25, 2009 but stayed entry of judgment against Storick individually pending entry of an
order modifying the automatic stay in the 2009 Bankruptcy Case. See ECF No. 26, Exhibit P (Docket
Information Sheet, p. 2).

5   See ECF No. 26, Exhibit P (Notice Dated July 21, 2010).

6   See ECF No. 26, Exhibit P (Judgment).

7   See ECF No. 26, Exhibit Q, ¶ 3.

8   See id. at ¶ 4.

                                                   5
                Case 18-01455-MAM          Doc 76      Filed 01/13/20     Page 6 of 22



prohibits confessed judgments, rendering the Delaware Judgment a legal nullity. 9

          Storick did not argue that the CFG Debt was or should have been discharged

in the 2009 Bankruptcy.

          B. Florida Litigation

          While the Delaware Litigation remained pending, Storick filed a complaint

(the “2012 Complaint”) against CFG on February 17, 2012 in the United States

District Court for the Southern District of Florida (the “Florida District Court”). 10

Initially, the 2012 Complaint set forth only one count: a request for declaratory relief

regarding whether Florida Statute § 222.11 (“§ 222.11”) protected Storick’s wages

from CFG’s efforts to collect upon the Delaware Judgment via garnishment.

          Storick later amended the 2012 Complaint (the “Amended 2012 Complaint”) to

include an additional count for declaratory judgment as to entry of the Delaware

Judgment. By way of the Amended 2012 Complaint, Storick thus sought declaratory

relief from the Florida District Court on issues that were still pending before the

Delaware Trial Court. 11 As in the Delaware Litigation, Storick did not argue that the

CFG Debt was or should have been discharged in the 2009 Bankruptcy.

          CFG moved to dismiss Storick’s Amended 2012 Complaint. In a detailed seven-

page order (the “Florida District Court Order”), the Florida District Court carefully




9Following this logic, the Amended Settlement provided for entry of a void judgment. It is highly
doubtful that experienced counsel negotiated such a result.

10   The resulting case was styled as Storick v. CFG, LLC, Case No. 9:12-cv-80181.

11See Florida District Court Order (defined herein), at p.2 (“Significantly, Storick has squarely raised
both issues in the Delaware garnishment proceeding ….”)

                                                   6
                 Case 18-01455-MAM         Doc 76      Filed 01/13/20   Page 7 of 22



walked through each element of a nine-factor test 12 to evaluate discretionary

dismissal where a parallel state court proceeding exists concerning the same parties

and the same issues of state law. 13 After meticulously examining all factors, the

District Court concluded that dismissal of the Florida Litigation was appropriate. 14

          On January 31, 2013, the Eleventh Circuit Court of Appeals affirmed the

District Court’s dismissal of the 2012 Complaint, effectively rubber-stamping the

Florida District Court’s declination of jurisdiction over Storick’s declaratory judgment

action. 15 Basing affirmance upon the reasons stated in the Florida District Court’s

“well-reasoned” order, the Eleventh Circuit Opinion pointed out that “although

Storick accuses CFG of ‘procedural fencing’ by obtaining a confession of judgment in

Delaware, Storick expressly agreed to allow CFG to confess judgment in Delaware

for a long-standing debt he admits he owes.” 16

          Storick did not appeal the Eleventh Circuit Opinion.

          C. The Conclusion of the Delaware Litigation

          Approximately six months later, the Delaware Trial Court entered an order

(the “Delaware Order”) with a thorough and thoughtful analysis of the Delaware




12Ameritas Variable Life Insurance Company v. Roach, 411 F.3d 1328 (11th Cir. 2005) describes the
relevant test.

13   See ECF No. 26, Exhibit V.

14In the concluding paragraphs, the Florida District Court also noted that CFG had cast doubt upon
the merits of Storick’s claims before that court. See id.

15   See ECF No. 26, Exhibit W (the “Eleventh Circuit Opinion”).

16   See id. at p. 3 (emphasis added).


                                                   7
                 Case 18-01455-MAM           Doc 76      Filed 01/13/20    Page 8 of 22



Litigation, addressing all arguments raised by Storick and CFG. 17 The Delaware

Order denied Storick’s motion to vacate the Delaware Judgment and resolved all

issues in the Delaware Litigation in favor of CFG. The Delaware Order describes the

CFG Debt as “non-dischargeable”, a factual finding that Storick does not appear to

have challenged at that time. 18

          Storick moved for reconsideration of the Delaware Order, arguing that

(i) Florida Statute § 222.11 should be applied extraterritorially to the Delaware

Judgment, 19 and (ii) even if § 222.11 did not apply, the attachment of his wages by

CFG was improper pursuant to 10 Del. C. § 4913. A little over one year later, on July

29, 2014, the Delaware Trial Court entered a lengthy memorandum opinion (the

“Delaware Opinion”) denying reconsideration of the Delaware Order. 20

          Storick appealed the Delaware Order to the Delaware Supreme Court. On

March 30, 2015, the Delaware Supreme Court entered a comprehensive 13-page order

affirming the decision of the Delaware Trial Court. 21 The Delaware Supreme Court

Opinion determined that “Storick waived his right to challenge execution of the

Delaware judgment—on a debt which he continues to admit he owes—in

Delaware.”       22




17   See ECF No. 26, Exhibit Q.

18   See Delaware Order at page 1.

19   This was the precise issue that the Florida District Court declined to determine.

20   ECF No. 26, Exhibit R.

21   See ECF No. 26, Exhibit S (the “Delaware Supreme Court Opinion”).

22   See id. at p. 13 (emphasis added).

                                                     8
                Case 18-01455-MAM          Doc 76     Filed 01/13/20    Page 9 of 22



          There is no indication from the record that Storick ever argued in the Delaware

Litigation or Florida Litigation that the CFG Debt was or should have been

discharged in the 2009 Bankruptcy Case.

III.      Procedural History

          A. The CFG 2018 Claim

          On May 12, 2018, Storick filed the bankruptcy case (the “2018 Bankruptcy

Case”) underlying this Adversary Proceeding. Despite prior approval of the Amended

Settlement in the 2009 Bankruptcy Case and liquidation of the CFG Debt via the

Delaware Judgment, Storick scheduled the obligation as a disputed debt in an

unknown amount. 23 On July 20, 2018, CFG filed Claim No. 1-1 (the “CFG 2018

Claim”) in the 2018 Bankruptcy Case in the amount of $742,551.67. In support of the

CFG 2018 Claim, CFG included a statement detailing the amount of the Delaware

Judgment, interest, and post-judgment payments received by CFG. 24

          B. The Adversary Proceeding

          On November 21, 2018, Storick commenced this Adversary Proceeding seeking

(i) declaratory relief stating that the CFG Debt was discharged in the 2009

Bankruptcy Case as count I of the complaint (the “Complaint”) and (ii) damages for

CFG’s purported violation of the discharge order entered in the 2009 Bankruptcy




23   See ECF No. 10 in Case No. 18-15728, at p.10 (Amended Schedule E/F, Claim 4.20).

24The CFG 2018 Claim also included copies of the Delaware Judgment, the Delaware Trial Court
docket, receipts for payment, and other documentation pertinent to the claim.


                                                  9
              Case 18-01455-MAM           Doc 76       Filed 01/13/20     Page 10 of 22



Case as count II. 25 On January 11, 2019, after a consensual extension of time to file

a response, CFG filed the Converted Motion. In the Converted Motion, CFG argued

that (i) the equitable principle of laches bars the claims asserted in the Complaint

and (ii) the doctrine of res judicata likewise prohibits Storick’s prosecution of the

Complaint. 26

        The Court entered an order directing briefing upon the Converted Motion, and

the parties subsequently filed the Response and Reply, followed by the Cross-Motion,

Cross-Response, and Cross-Reply. Upon receipt of all relevant briefing, the Court took

the Converted Motion and the Cross-Motion under advisement.

                       ANALYSIS AND CONCLUSIONS OF LAW

I.      Jurisdiction

        The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334(b)

and 28 U.S.C. § 157(b). This is a core proceeding under 28 U.S.C. §§ 157(b)(2)(I).

II.     Summary Judgment Standard

        Pursuant to Federal Rule of Civil Procedure 56(a), made applicable to

bankruptcy proceedings by Federal Rule of Bankruptcy Procedure 7056, the Court

shall grant summary judgment “if the movant shows that there is no genuine dispute




25ECF No. 1, at ¶¶ 42-54. Although paragraphs 45-47 and the related “wherefore” clause seek no less
than 22 separate requested findings and legal conclusions, the requested relief boils down to a
declaration that the CFG Debt was or should have been discharged in the 2009 Bankruptcy Case.

26 Although the Converted Motion argued collateral estoppel as an independent basis for dismissal of
(or summary judgment on the claims in) the Complaint, collateral estoppel (a.k.a. issue preclusion) is
simply one form of res judicata. See Taylor v. Sturgell, 553 U.S. 880, 892 (2008); Wallis v. Justice Oaks
II, Ltd. (In re Justice Oaks II, Ltd.), 898 F.2d 1544, 1549-50 n.3 (11th Cir. 1990) (discussing concepts
of res judicata, claim preclusion, and issue preclusion); St. Laurent v. Ambrose (In re St. Laurent), 991
F.2d 672, 675 (11th Cir. 1993) (describing collateral estoppel).

                                                  10
            Case 18-01455-MAM       Doc 76      Filed 01/13/20   Page 11 of 22



as to any material fact and the movant is entitled to judgment as a matter of law.”

“When deciding summary judgment, the Court may look to materials in the record

such as depositions, documents, affidavits or declarations, and admissions.” Certain

Interested Underwriters at Lloyd’s, London v. AXA Equitable Life Ins. Co., 981 F.

Supp. 2d 1302, 1305-06 (S.D. Fla. 2013) (citing Fed. R. Civ. P. 56(c)). The Court “must

view all the evidence and all factual inferences reasonably drawn from the evidence

in the light most favorable to the nonmoving party.” Stewart v. Happy Herman’s

Cheshire Bridge, Inc., 117 F.3d 1278, 1285 (11th Cir. 1997); Diaz v. Amerijet Int’l,

Inc., 872 F. Supp. 2d 1365, 1368 (S.D. Fla. May 25, 2012) (quoting same); see also

Morton v. Kirkwood, 707 F.3d 1276, 1280 (11th Cir. 2013). Finally, the moving party

“always bears the initial responsibility of informing the . . . court of the basis for its

motion, and identifying those portions of the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, which it

believes demonstrate the absence of a genuine issue of material fact.” Celotex Corp.

v. Catrett, 477 U.S. 317, 323 (1986) (internal quotation marks omitted); see also

Josendis v. Wall to Wall Residence Repairs, Inc., 662 F.3d 1292, 1314-15 (11th Cir.

2011) (quoting same).

III.   Laches

       Because Storick’s request for declaratory relief is equitable in nature,

equitable defenses apply. Boone v. Corestaff Support Servs., Inc., 805 F. Supp.2d

1362, 1371 (N.D. Ga. 2011) (quoting Abbot Labs. v. Gardner, 387 U.S. 136, 155 (1967)

(abrogated on other grounds)). The equitable doctrine of laches will bar a claim when



                                           11
             Case 18-01455-MAM           Doc 76       Filed 01/13/20    Page 12 of 22



(1) the claimant delayed in asserting the right or a claim; (2) the delay was not

excusable; and (3) the party against whom the claim is asserted will suffer undue

prejudice as a result. Venus Lines Agency, Inc. v. CVG Int’l Am, Inc., 234 F.3d 1225,

1230 (11th Cir. 2000). 27 Whether laches operates to bar a claim “depends upon the

circumstances of [a] case and is a question primarily addressed to the discretion of

the trial court.” Envtl. Def. Fund, Inc. v. Alexander, 614 F.2d 474, 478 (5th Cir. 1980)

(internal quotation marks and citation omitted).

       Rarely has the Court seen a more clear-cut situation demanding the

application of laches. Storick waited almost ten years before asserting that the CFG

Debt was discharged in the 2009 Bankruptcy Case. During this time, he litigated

vigorously against CFG in two different fora. There is no excuse for Storick’s delay

in challenging the dischargeability of the CFG Debt. There is no doubt that CFG has

been (and continues to be) unduly prejudiced by Storick’s ten-year delay in seeking

declaratory relief that directly contradicts the explicit terms of the Amended

Settlement.

       Although the Court will not assign motive where it may not exist, the

Complaint exhibits next-level gamesmanship. Storick’s arguments have pivoted

from garnishment to dischargeability, but the basis for the attempt remains fixed:

avoidance of an obligation that Storick explicitly agreed to bear in the Amended



27 At least one bankruptcy court within this district has employed a two-part test in its analysis of
laches. The Court notes, however, that both tests are largely coextensive and simply arrange the
elements in a slightly different order. In re Hawkins, 377 B.R. 761, 768 (Bankr. S.D. Fla. 2007). Both
versions of the laches test question: (1) the existence of a delay in bringing a claim, (2) the
reasonableness of any delay, and (3) harm to the opposing party. Compare Alexander, 614 F.2d at 478
with Hawkins, 377 B.R. at 768.

                                                 12
           Case 18-01455-MAM       Doc 76      Filed 01/13/20   Page 13 of 22



Settlement. As a result of the passage of time and extensive litigation between the

parties in which the non-dischargeability of the CFG Debt was never raised, the

doctrine of laches firmly bars the relief sought in the Complaint.

      Accordingly, the Court determines that the doctrine of laches bars summary

judgment in favor of Storick and mandates summary judgment in favor of CFG.

Other equitable defenses strongly support this conclusion.

IV.   Equitable Estoppel

      Principles of “fair play and essential justice” dictate application of equitable

estoppel to the allegations in Storick’s Complaint. Starbuck v. R.J. Reynolds Tobacco

Co., 349 F. Supp. 3d 1223, 1228 (M.D. Fla. 2018) (citing Florida Dep't of Health &

Rehab. Servs. v. S.A.P., 835 So.2d 1091, 1096 (Fla. 2002)). Equitable estoppel is

appropriate when (1) a party makes a representation regarding a material fact that

is contrary to a later-asserted position, (2) another party relies on that

representation in good faith, and (3) the relying party experiences a detrimental

change in position as a result of reasonable reliance upon the representation.

Starbuck, 349 F. Supp. 3d at 1228.

      Equitable estoppel is “designed to aid the law in the administration of justice

where without its aid injustice might result.” Deshong v. Seaboard Coast Line R.R.

Co., 737 F.2d 1520, 1522 (11th Cir. 1984); Marine Transp. Servs. Sea-Barge Group,

Inc. v. Python High Performance Marine Corp., 16 F.3d 1133, 1138 (11th Cir. 1994)

(quoting same). Equitable estoppel may preclude a litigant who has made

representations of fact through words or conduct from asserting rights that



                                          13
            Case 18-01455-MAM       Doc 76      Filed 01/13/20   Page 14 of 22



otherwise might have existed absent such words or conduct. Marine Transp. 16 F.3d

at 1139 (quoting Oxford Shipping Co. v. New Hampshire Trading Corp., 697 F.2d 1,

4 (1st Cir. 1982)). Key to the Court’s application of equitable estoppel is the

reasonableness of the second party’s reliance upon the representation in question.

DeShong, 737 F.2d at 1522 (“[A] plaintiff should not be permitted to assert formally

the existence of one state of facts in a claim against one party and accept benefits in

satisfaction of that claim, and then maintain an action against another party on the

ground that the facts first asserted did not exist.”).

      All elements of equitable estoppel are present. Storick’s agreement to the

inclusion of the Non-Dischargeability Provision in the Amended Settlement and his

counsel’s representations to the prior bankruptcy court at the Settlement Hearing

unequivocally demonstrate that both parties knew and understood that the CFG

Debt would be treated as non-dischargeable in the context of the 2009 Bankruptcy

Case. See Exhibit M (Settlement Hearing Transcript).

      In addition, the parties explicitly agreed that CFG would be granted relief

from the automatic stay to pursue entry of the Delaware Judgment. See Exhibit N

(Settlement Order), at ¶ 3; see generally Settlement Hearing Transcript. CFG

subsequently petitioned the Delaware Trial Court precisely as anticipated in the

Amended Settlement. Storick failed to contest entry of the Delaware Judgement and

likewise neglected to raise the issue of dischargeability in either the Delaware

Litigation or the Florida Litigation.

      CFG reasonably relied upon Storick’s (i) agreement to the Amended



                                           14
             Case 18-01455-MAM           Doc 76       Filed 01/13/20   Page 15 of 22



Settlement (including the Non-Dischargeability Provision and Judgment Provision),

(ii) joint request with CFG for court approval of the Amended Settlement,

(iii) acquiescence to entry of the Delaware Judgment, and (iv) failure to challenge

the dischargeability of the CFG Debt in either the Delaware Litigation or the Florida

Litigation. CFG’s reasonable reliance upon the provisions of the Amended

Settlement and Storick’s failure to question the non-dischargeability of the CFG

Debt (until now) has resulted in detriment to CFG in the form of this Adversary

Proceeding and undoubtedly saddled CFG with many years’ worth of attorneys’ fees

from the Delaware Litigation and the Florida Litigation.

       Accordingly, the Court finds and holds that Storick is equitably estopped from

asserting that the CFG Debt was or should have been discharged in the 2009

Bankruptcy Case. Because other bases exist for summary judgment in CFG’s favor,

however, the Court will continue its analysis.

V.     Res Judicata (Claim Preclusion and Issue Preclusion)

       Res judicata principles prevent this Court from determining issues previously

decided by a forum of competent jurisdiction. “The preclusive effect of a judgment is

defined by claim preclusion 28 and issue preclusion, which are collectively referred to

as ‘res judicata.’” Taylor, 553 U.S. at 892. A prior judgment can bar subsequent

litigation in two ways, with the difference between the two forms of prohibition linked

to whether the subsequent claim arises from the same or a different cause of action.


28Although prior case law within this Circuit may use the terms “res judicata” and “claim preclusion”
interchangeably, Justice Oaks clarifies that claim preclusion refers to one subset of res judicata.
Contrast I.A. Durbin, Inc. v. Jefferson Nat. Bank, 793 F.2d 1541, 1549 (11th Cir. 1986) with Justice
Oaks, 898 F.2d at 1549-50 n.3.

                                                 15
              Case 18-01455-MAM            Doc 76       Filed 01/13/20    Page 16 of 22



Justice Oaks, 898 F.2d at 1549-50 n.3.

        A.      Claim Preclusion

        Claim preclusion bars a subsequent lawsuit where a court of competent

jurisdiction has previously rendered a final judgment on the merits in a case involving

identical parties and the same cause of action. Citibank, N.A. v. Data Lease Fin.

Corp., 904 F.2d 1498, 1501 (11th Cir. 1990). Claim preclusion is broader than the

closely related concept of “law of the case” in that it bars relitigation not only of the

legal issues actually raised in an earlier proceeding, but also of claims that could have

been raised in the prior litigation. Justice Oaks, 898 F.2d at 15 n.3. 29

        The following elements must be present for claim preclusion to apply: “(1) there

must be a final judgment on the merits, (2) the decision must be rendered by a court

of competent jurisdiction, (3) the parties, or those in privity with them, must be

identical in both suits; and (4) the same cause of action must be involved both cases.”

Citibank, 904 F.2d at 1501 (internal quotation marks and citation omitted). Claim

preclusion operates to prohibit relitigation of the legal theories presented in the prior

case as well as all legal theories and claims arising out of the same nucleus of

operative facts. Seminole Tribe of Fla. v. Biegalski, 757 F. App'x 851, 856–57 (11th

Cir. 2018).

        The parties do not dispute that (1) the Settlement Order is final and non-

appealable, (2) the United States Bankruptcy Court for the Southern District of

Florida was a court of competent jurisdiction for the 2009 Bankruptcy Case, (3) the


29Another important distinction is that the law of the case “bars relitigation of legal rules” while claim
preclusion “bars relitigation of claims (i.e., legal rules applied to facts of the case).” Id.

                                                   16
           Case 18-01455-MAM        Doc 76        Filed 01/13/20   Page 17 of 22



parties involved in the Amended Settlement (Storick and CFG) are identical to those

involved in the present litigation, and (4) the Amended Settlement addresses the

issue of the dischargeability of the CFG Debt. On the surface, it appears that all

elements of claim preclusion are satisfied.

      The difficult nuances arise from consideration of (i) whether the 2009

Bankruptcy Case and the 2018 Bankruptcy Case may be viewed as involving the

“same” cause of action, and (ii) whether the Settlement Order suffices as a final

determination on the merits of the factual underpinnings of non-dischargeability. As

a result, the Court sets aside its analysis of claim preclusion and turns instead to

application of issue preclusion.

      B.    Issue Preclusion (Collateral Estoppel)

      “Collateral estoppel, or issue preclusion, bars relitigation of an issue previously

decided in judicial or administrative proceedings if the party against whom the prior

decision is asserted had a full and fair opportunity to litigate that issue in an earlier

case.” St. Laurent, 991 F.2d at 675 (internal quotation omitted). Issue preclusion is

arguably even broader than claim preclusion because it prevents relitigation of the

same issue in a different cause of action.

      Under Florida law, the following elements must be met for collateral estoppel

to apply: “(1) the issue at stake must be identical to the one decided in the prior

litigation; (2) the issue must have been actually litigated in the prior proceeding;

(3) the prior determination of the issue must have been a critical and necessary part

of the judgment in that earlier decision; and (4) the standard of proof in the prior



                                             17
                Case 18-01455-MAM         Doc 76       Filed 01/13/20   Page 18 of 22



action must have been at least as stringent as the standard of proof in the later case.”

Id. at 676. Collateral estoppel principles apply in nondischargeability proceedings

under 11 U.S.C. § 523(a). Id. at 675 (citing Grogan v. Garner, 498 U.S. 279, 285 n.11

(1991)).

          Collateral estoppel applies to this Adversary Proceeding.

          First, the issue presently at stake, the dischargeability of the CFG Debt, is

identical to the issue determined in the 2009 Bankruptcy Case. The Non-

Dischargeability Provision clarified that, by entering into the Amended Settlement,

Storick agreed that the CFG Debt would be treated as non-dischargeable, even

though he may have disputed the characterization of the obligation as one that was

inherently non-dischargeable. 30

          Second, the dischargeability of the CFG Debt was clearly a point of contention

in the 2009 Bankruptcy Case. Although CFG never filed an adversary proceeding to

determine whether the CFG Debt was dischargeable, the parties agreed to extend the

time for CFG to do so while they negotiated a consensual resolution of that and other

issues. The parties’ agreement to and presentation of the Amended Settlement to the

bankruptcy court for approval in the 2009 Bankruptcy Case obviated the need for

CFG to file an adversary proceeding seeking relief under 11 U.S.C. § 523.

          Third, the prior determination of the non-dischargeability of the CFG Debt, by

virtue of the parties’ agreement to the Non-Dischargeability Provision, was a critical

and necessary part of the Settlement Order.



30   Compare Non-Dischargeability Provision with recital provisions of Amended Settlement at pp. 2-3.

                                                  18
             Case 18-01455-MAM          Doc 76       Filed 01/13/20   Page 19 of 22



       Finally, the standard of proof regarding non-dischargeability at the time of the

2009 Bankruptcy Case was identical to the present standard of proof. Grogan, 498

U.S. at 289 (1991) (preponderance of the evidence standard applies in 11 U.S.C. § 523

nondischargeability actions).

       All elements of collateral estoppel are met, and the Court concludes that

summary judgment should be granted in CFG’s favor. In light of the complexity

attendant to any determination regarding non-dischargeability, however, the Court

will address Storick’s procedural arguments.

VI.    Procedural Arguments

       Storick strenuously argues that CFG’s failure to insist upon the formality of

an adversary proceeding in the 2009 Bankruptcy Case transforms entry of the

Settlement Order into “legal error.” On that basis, Storick further contends that the

2018 CFG Claim is presently dischargeable.

       In the context of the CFG Debt and the many years of litigation that have

transpired since entry of the Settlement Order, the Court must disagree. If the Court

were to insist upon the existence of a prior adversary proceeding in the 2009

Bankruptcy Case at this juncture it would elevate form over substance. Although the

Court can envision circumstances where a debtor might unwittingly or unknowingly

agree to the characterization of a debt as non-dischargeable, that is simply not the

case here. 31


31 The Court is hesitant to suggest or imply that parties may simply contract away procedural
protections established by the Bankruptcy Code without clarity on all sides regarding the long-term
implications. Accordingly, the Court’s rationale herein is limited to the unique set of facts and
circumstances presented in the Converted Motion and the Cross-Motion, with particular emphasis

                                                19
              Case 18-01455-MAM           Doc 76       Filed 01/13/20     Page 20 of 22



        Storick is the quintessential “sophisticated” litigant. He has, over the course of

nearly a decade, employed several different attorneys with one goal: contest the

enforceability of the CFG Debt. Every attorney employed by Storick since the 2009

Bankruptcy Case has merely attacked the means of collection upon the agreed-upon

CFG Debt originally solidified by approval of the Amended Settlement.

        Storick’s contention, that failure to reaffirm the CFG Debt via the mechanisms

established by 11 U.S.C. § 524 renders the debt dischargeable, is disingenuous and

fails to consider the reason why Congress established reaffirmation standards. The

procedural safeguards required for reaffirming a debt are not absolute. The primary

reason for court inquiry is simply to ascertain whether the debtor has knowingly and

willingly agreed to reaffirm the obligation in question. Where a debtor is represented

by counsel, and counsel represents to the court that a proposed reaffirmation does

not present an undue hardship, the court does not undertake an extensive fact-based

presentation to verify the attorney’s representation. Instead, the Court accepts

counsel’s proffer as an officer of the court and proceeds accordingly.

        In the context of the 2009 Bankruptcy Case, Storick’s bankruptcy counsel

indicated that entry into the Amended Settlement was Storick’s desire and that

approval of the Amended Settlement was in Storick’s best interests. The court in the

2009 Bankruptcy Case evaluated all facts, representations, and circumstances at that

time and determined that approval of the Amended Settlement satisfied the




given to Storick’s status as a sophisticated businessman. For clarity, the Court cautions that this Order
should not be viewed as ratification of all contractual provisions that purportedly prevent debt from
being discharged.

                                                  20
           Case 18-01455-MAM       Doc 76      Filed 01/13/20   Page 21 of 22



appropriate legal standards. See Exhibit M (Settlement Hearing Transcript); see also

ECF No. 171 in the 2009 Bankruptcy Case (Transcript of May 8, 2010 Hearing), at

pp. 16:16-17:8, 18:6-13, and 24:14-17. This Court cannot (and will not) look behind

the Settlement Order to determine whether Storick’s counsel’s representations were

accurate or, in the alternative, whether the prior bankruptcy court committed “legal

error”. The time for appeal of the Settlement Order has passed, and this Court is not

the appropriate venue for such inquiry.

                                   CONCLUSION

      The non-dischargeability of the CFG Debt has been determined by prior court

order and confirmed by Storick’s conduct over the course of many years of complex

litigation in two states. A businessman who willingly entered into a settlement

negotiated by experienced counsel of his choosing, Storick has employed every tool in

his arsenal to distance himself from the impact of his own court-approved agreement.

Although he has led CFG on a merry chase over many years, deftly side-stepping the

non-dischargeability of an obligation that he explicitly agreed to, the dance ends here.

The Delaware Judgment is a valid judgment. Based upon all facts and circumstances,

the Court finds and determines that the CFG 2018 Claim is and remains non-

dischargeable in this Bankruptcy Case.

                                       ORDER

      Accordingly, the Court, having considered all relevant pleadings, including but

not limited to the Converted Motion, Response, Joint Stipulation, Reply, Cross-

Motion, Cross-Response, Cross-Reply, and all supplemental briefing submitted by



                                          21
           Case 18-01455-MAM      Doc 76      Filed 01/13/20   Page 22 of 22



Plaintiffs and Defendants, the record of this Adversary Proceeding, the record of both

of Storick’s bankruptcy cases, and being otherwise fully advised in the premises,

ORDERS AND ADJUDGES that:

         1. The Court GRANTS summary judgment (ECF No. 13) in favor of CFG

             as to all counts of the Complaint.

         2. The Court DENIES the Cross-Motion (ECF No. 28).

         3. The Court reserves jurisdiction over all matters arising from or related

             to the interpretation or implementation of this Order.

         4. The pre-trial conference hearing scheduled for January 14, 2020 at 10

             a.m. is cancelled.

                                         ###

Copies Furnished To:

Christian Panagakos, Esq.

Noel R. Boeke, Esq.

Attorney Boeke is directed to serve this Opinion and Order upon all interested parties
and file a conforming certificate of service.




                                         22
